DETAILED ACTION
Status of Claims
Claims 1, 9, and 10 have been amended in the response received 1/25/2021.
Claims 3, 4, 6, 7, 11, 12, 14, and 19-37 have been canceled.
Claim 40 is new in the response received 1/25/2021.
Accordingly, claims 1, 2, 5, 8-10, 13, 15-18, and 38-40 are pending.
Claims 1, 2, 5, 8-10, 13, 15-18, and 38-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 8-10, 13, 15-18, and 38-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 8-10, 13, 15-18, and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. Additionally, the server, as claimed in claim 9, is directed to an apparatus. Furthermore, the method, as claimed in claim 10, is directed to a process.

Step 2A, Prong 1
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, representative claim 1 recites the abstract idea of tracking expiration dates of foods. Specifically, representative method claim 1 recites the abstract idea of: 
display a calendar, wherein the display indicates a plurality of expiration dates of a plurality of articles of food order by a user, wherein the display associated a name of each of the plurality of articles of food and a selection field for each of the plurality of articles of food with a cell of the corresponding expiration date on the calendar;
provide a food list of the plurality of articles of food ordered by the user, wherein the food list includes: i) a first expiration date of a first article of food, ii) a name of the first article of food, and iii) preserving methods for the first article of food, each of the preserving methods indicating how to preserve the first article of food;
store, for each of the plurality of articles of food, at least one preserving method for each of the plurality of articles of food and a length of extension of a first expiration date of each of the plurality of articles of food in association with each other, the length of extension corresponding to the at least one preserving method;
obtain the food list; 
generate and store based on the food list a first display for display on the calendar, the first display including: i) the first expiration date of the first article of food, ii) a name of the first article of food, and iii) a selection field for selecting one of the preserving methods for the first article of food or selecting an indication that the first article of food has been already consumed;
transmit the first display; and
receive an indication from the calendar of a first preserving method for the first article of food, in response to the user selecting the first preserving method via the first selection field and obtain the first preserving method selected by the user, 
select the length of extension corresponding to the obtained first preserving method for the first article of food; and 
generate second display including: i) a second expiration date of the first article of food, ii) the name of the first article of food, and iii) a second selection field only for selecting the indication that the first article of food has been already consumed, wherein the second expiration date is based on the first expiration date of the first article of food and the selected length of extension, 
transmit the second display whereby the name of the first article of food is moved from a cell of the first expiration date to a cell of the second expiration date on the calendar, and the first selection field at the cell of the first expiration date is updated with the second selection field at the cell of the second expiration date.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. 
For example, representative claim 1 recites the abstract idea of tracking expiration dates, as noted above. This concept is considered to be a mental process. As defined by the 2019 PEG, mental processes are defined as “concepts performed in the human mind (including observation, evaluation, judgment, opinion).” For example, the steps of providing a food list of articles of food, transmitting information associated with the food list, and receiving an indication of a first preserving method are considered “observations” because providing a food list, providing information related to the food list, and receiving an indication of a first preserving method relate to gaining (e.g., observing) information that a user can perform in his/her mind. Additionally, selecting a length of extension corresponding to the received preserving method is considered a mental process such as an “evaluation” because, selecting a length of extension after observing  generating a display including a second expiration date and transmit the second expiration date display are considered “judgments” because generating a display of second expiration date and providing data after making an assessment (e.g., evaluation) is a form of making a conclusion (e.g., judgment) which can be performed in a user’s mind. Thus, representative claim 1 recites an abstract idea. 

Step 2A, Prong 2
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.
In this case, representative claim 1 includes additional elements such as a user terminal, an order information database, a treatment method database, display data, a server, at least one memory configured to store program code, at least one processor, transmission code, a network, receive code, first selection code, second selection code, and generation code. 
Although reciting these additional elements, the additional elements are recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. Applicant’s specification merely provides a recitation of the claimed limitations without providing any further description. For example, the specification describes a computer which includes a communication unit 1, a CPU 2, a memory 3, and storage 4 (see Specification: page 8, lines 19-27 through page 9, lines 1-4). Additionally, the specification merely describes the individual elements of the computer in generic terms. For example, the CPU 2 is described as 
Furthermore, with regard to the user terminal, Application’s specification describes that “the user terminal 30 can be, for example, a personal computer, a portable information terminal such as a personal digital assistant (PDA) or a smart phone, and a cell phone,” (see Specification: page 10, lines 18-20). This general description of the user terminal demonstrates that the user terminal is merely a generic element. 
Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea.
Additionally, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. In this case, the additional elements merely generally link the use of the abstract idea to computing networks. As noted above, each of the claimed processes can be performed in the human mind. The employment of the claimed additional elements does no more than automate a process that can be performed outside of computing networks. 
Thus, the additional elements do not integrate the abstract idea into a practical application of that abstract idea. 
Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 is recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. Additionally, the additional elements merely generally link the use of the abstract idea to computing networks. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.
As such, representative claim 1 is ineligible.
Dependent claims 2, 3, 5, 8, 34, 38, and 39 do not aid in the eligibility of independent claim 1. For example, claims 3, 5-8, 34, and 38 merely act to provide further embellishments of the abstract idea recited in claim 1. 
It is noted that claims 2 and 8 include additional limitations such as a display controller (claim 2) and recipe code (claim 8). Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because still merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because they merely amount to no more than an instruction to apply 
As such, dependent claims 2, 3, 5, 8, 34, 38, and 39 are rejected. 
The analysis above applies to all statutory categories of invention. Although literally invoking a server and method, claims 9 and 10 & 13-18 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 1-3, 5, 8, 34, & 38. As such, claims 9, 10, and 13-18 are rejected for at least similar rationale as discussed above with respect to system claim 1. 


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 16-17 of the Remarks Applicant argues that “the UI of claim 1 is an additional element, and that claim 1 is patent eligible as an integration into a practical application with improvements to computer technology,” that “the first improvement is the automatic change of display position and expiration date based on user selection,” and that “the second improvement is reduction in update frequency of a database,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. 
As it relates to Applicant’s first argued improvement the decision in Core Wireless is relevant. In Core Wireless the claims were determined to be eligible because the court determined that the claims were directed to an improved user interface for computing devices rather than an abstract idea of an index since the claimed limitations disclosed a specific manner Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). This improvement was further supported in the specification which noted deficiencies relating to the inefficient functioning of computers with small screens. Id. In contrast to the invention and claims in Core Wireless, Applicant’s specification provides no explanation of an improvement to the functioning of interfaces. Rather, the specification, including page 2, describes business problems of helping a user keep track of articles of food. Similarly, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016) (citing Enfish at 1327, 1336). The instant claims are not directed to improving interfaces but rather are directed to improving the commercial task of tracking food articles. The claimed process, while arguably resulting in a better system for tracking food articles, is not providing any improvement to another technology, such as interfaces, or technical field. Rather, the claimed process is utilizing still employing a generic interface and other computer components used in conventional systems to improve tracking food articles, e.g. commercial process. As such, the claims do not recite specific technological improvements such as the first improvement argued by Applicant related to the display. 
As it relates to Applicant’s second argued improvement the decision in Enfish is relevant. The claims in Enfish focused on a specific improvement in computer capabilities i.e. a self-referential table for a computer database. Enfish LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Unlike Enfish, the present claims and specification are not directed to a similar improvement. Although Applicant argues that the claims is directed toward an improvement to computer functionality, specifically with regard to updating a database with reduced errors, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALLISON G WOOD/Primary Examiner, Art Unit 3625